Case 1:20-cr-00023-H-BU Document 245 Filed 10/27/20                Page 1 of 1 PageID 493



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                ABILENE DMSION

UNITED STATES OF AMERICA,
  Plaintiff,

V.                                                         NO. 1:20-CR-023-04-H

ELVIN DEWAYNE HICKS (1),
  Defendant.

            ORDER ACCEPTING REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
                     CONCERNING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Concerning Plea of Guilty of the United States MagistrateJudge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

§ 636(b)( l ), the undersigned DistrictJudge is of the opinion that the Report and

Recommendation of the MagistrateJudge concerning the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.
       Dated October� 2020.




                                                                      RICTJUDGE
